Per Curiam.
Where property encumbered by a deed to secure debt, under the provisions of the Civil Code, § 3306, was sold, subject to such security deed, by the grantor to a third person, who paid all of the purchase-price except the secured debt which the purchaser assumed and agreed to pay, and took a bond for title from the grantor, and thereafter the grantee in the security deed sued his debtor, the grantor, and obtained a judgment for the amount of the indebtedness so secured, and a special lien upon the property conveyed as security, even though the holder of the bond for title was not made a party to the suit or otherwise notified thereof, the equitable interest of.the holder of the bond for title was divested by a sale made in compliance with the terms of § 6037 of the Code under the fi. fa. issued on said judgment. Such proceeding did not violate the fourteenth amendment to the constitution of the United States, and the similar provision of our State constitu-' tion, which declares that “no person shall be deprived of life, liberty, or property, without due process of law.”

Judgment affirmed.


All the Justices concur, except Russell, O. J., dissenting.

Paul Donehoo and N. T. Anderson Jr., for plaintiff.
McElrealh & Scott, for defendants.